ORDER
PER CURIAM.
Darwin Rouse (Defendant) appeals from the judgments upon his conviction by a jury of two counts of child molestation in the second degree, Section 566.068, RSMo 2000, a class A misdemeanor, for molesting his adopted sixteen-year old adopted daughter. Defendant was sentenced to a term of one year of imprisonment on each count to be served consecutively. On appeal, Defendant contends the trial court erred (1) in permitting Defendant’s wife, Barbara Rouse, to testify about statements made to her by Defendant because the *666statements were privileged communications under Section 546.260, RSMo 2000, (2) in permitting Jo Owen, a licensed professional counselor, to testify against Defendant, (3) in prohibiting Defendant from introducing all of the correspondence between himself and the victim, (4) in giving the instructions offered by the State and refusing to Defendant’s proffered instructions, and (5) in overruling Defendant’s motion for judgment of acquittal at the close of all the evidence because the evidence was insufficient to support the conviction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).